        Case 1:19-cv-00730-NONE-BAM Document 36 Filed 04/24/20 Page 1 of 1


 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     FRANK WARTHEMANN,                                  Case No. 1:19-cv-00730-NONE-BAM
 8
                    Plaintiff,                          ORDER DENYING STIPULATON TO
 9                                                      MODIFY SCHEDULING ORDER
            v.                                          WITHOUT PREJUDICE
10
     LOWE’S HOME CENTERS, LLC, et al.,                  (Doc. No. 35)
11
                    Defendants.
12

13        Currently before the Court is the parties’ stipulation to modify the Scheduling Order in
14 this case. (Doc. No. 35.) According to the stipulation, the parties have agreed to defer expert

15 discovery in order to conduct settlement discussions. (Id.)

16        Settlement discussions, in and of themselves, are not good cause to modify a scheduling
17 order. See Fed. R. Civ. P. 16(b); Gerawan Farming, Inc. v. Rehrig Pacific Co., 2013 WL

18 645741, at *5 (E.D. Cal. Feb. 21, 2013.) As the parties have failed to make an adequate

19 showing of good cause for their request to modify the Scheduling Order in this case, the Court
20 DENIES the request without prejudice.

21        Modifications of the Scheduling Order will not be granted absent a demonstrated
22 showing of good cause. Fed. R. Civ. P. 16(b). Good cause may consist of the inability to

23 comply with court orders in light of the COVID-19 pandemic. Any such difficulties should be

24 explained.

25 IT IS SO ORDERED.

26
       Dated:    April 24, 2020                             /s/ Barbara   A. McAuliffe           _
27                                                     UNITED STATES MAGISTRATE JUDGE

28


                                                   1
